This is an action on a note for $500 secured by chattel mortgage.
The defendants admitted the execution of the note and mortgage, but contended that they were given as collateral to secure an account for supplies for 1915.
The male defendant owed a balance on account for 1914.
There was a verdict and judgment for the defendants, and the plaintiff appealed, relying principally on the position that there is no evidence to support the claim of defendants. *Page 657 
The evidence is meager, but we cannot say there is none in support of the contention of the defendants.
It appears, however, from the record that there is error in the amount recovered by the defendant, and the judgment must be reformed.
The total account for 1914 and 1915 is $652.39, of which $410.16 is for the 1914, and $242.23 for 1915.
The female defendant is, on the verdict, only liable for the account of 1915.
The total payments made are $315.22, but of this sum $125 should be applied to the account of 1914, because the proceeds of the sale of a horse conveyed by mortgage to secure that account, which would leave $190.22, to be applied to the account of 1915, leaving $52.01 due on that account, which, when deducted from the two sums of $290 and $40.69, aggregating $330.69, recovered by the defendant, gives as the true amount of the judgment $280.68.
Let the judgment be reformed accordingly.
The costs of the appeal will be divided.
Modified and affirmed.